Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gitanjali Chimalakonda on 22 August 2022.
The claims have been amended as follows:

19. (Amended) The method of claim 17, wherein the infectious disease is (i) a chronic infectious disease, or (ii) a hepatitis, adenovirus, BK polyoma virus

21. (Amended) An improvement in a method of treating a subject with adoptive cell therapy, the improvement comprising administering to the subject a preparation containing hematopoietic stem cells, wherein the hematopoietic stem cells (HSCs) are enriched for CCR2 positive (CCR2+) cells [[(]] or precursors of CCR2+ cells [[)]], and wherein the subject is not receiving an immune checkpoint inhibitor.

26. (Amended) A kit comprising a package containing a first vessel containing T Cells for adoptive cell therapy and a second vessel containing hematopoietic stem cells (HSCs), wherein the HSCs are enriched for CCR2 positive (CCR2+) cells [[(]] or precursors of CCR2+ cells [[)]], and instructions for use wherein the instructions do not indicate use with an immune checkpoint inhibitor.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The applicant’s response states:

    PNG
    media_image1.png
    275
    722
    media_image1.png
    Greyscale

Therefore, the examiner withdraws the previous rejection.  Accordingly, the examiner was unable to find prior art to reject the claimed invention.  The current claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 8-17, 19-21 and 26 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633